Exhibit 10.8
 
LOAN EXTENSION AGREEMENT


Party A            :           Liu Lu （刘璐）(Identity Card no.：130203197805150323)
Party B            :           China INSOnline Corp.
Party C            :           Ever Trend Investment Limited（德祥投资有限公司）
 
Whereas Ever Trend Investment Limited is 100% owned subsidiary of China
INSOnline Corp.;
 
Whereas Party B and Party C have borrowed a series of loans in total amount of
USD374,445 from Party A during the period from September 16, 2010 to December
20, 2010, which are summarized as below:
 
Date of borrowing
Borrower
Amount of loan
Due date
Sep 16, 2010
Ever Trend Investment Limited
USD100,500
Dec 31, 2010
Oct 10, 2010
Ever Trend Investment Limited
USD40,000
Dec 31, 2010
Oct 16, 2010
China INSOnline Corp.
USD100,000
Dec 31, 2010
Nov 04, 2010
China INSOnline Corp.
USD98,623
Dec 31, 2010
Dec 01, 2010
China INSOnline Corp.
USD10,000
Dec 31, 2010
Dec 20, 2010
China INSOnline Corp.
USD25,322
Jun 30, 2011

 
In consideration of friendly negotiation, all Party A, Party B and Party C agree
the terms as below:


 
1.              Due date of the repayment of all loans extend to June 30, 2011;
 
2.              All other terms of original agreements of above loans have no
change;
 
3.              If there is any discrepancy with the loan agreements between
Party A and Party B, and/or between Party A and Party C, this Agreement prevail;
 
4.              This Agreement is in triplicate and each party has one.
 
5.              This Agreement is effective from the date of execution.
 


 
Party A:
 
Liu Lu （刘璐）
 


 
/s/ Liu Lu
 


 
Party B:
 
China INSOnline Corp.
 


 
/s/Wang Zhenyu
 


 
Party C:
 
Ever Trend Investment Limited
 
（德祥投资有限公司）
 


 
/s/Wang Zhenyu
 


 
December 23, 2010
 
 